                                                                         FILED  05/31/2019
       Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 1 of 16           Shirley Faust
                                                                                  CLERK
                                                                       Missoula County District Court
                                                                          STATE OF MONTANA
                                                                        By: Latishia
                                                                            __________________
                                                                                     Kennedy
                                                                         DV-32-2016-0000521-BC
John Morrison                                                                 Halligan, Leslie
Linda M. Deola                                                                     2.00

MORRISON SHERWOOD WILSON DEOLA PLLP
401 N. Last Chance Gulch • P.O. Box 557
Helena, MT 59624-0557
Telephone:(406)442-3261
john@mswdlaw.com
Ideola@mswdlaw.com

John Heenan
BISHOP & HEENAN
1631 Zimmerman Trail
Billings, Montana 59102
Telephone: (406)839-9091
john@bishopandheenan.com

Attorneys for Plaintiffs

            MONTANA FOURTH JUDICIAL DISTRICT COURT,
                      MISSOULA COUNTY

 THE DEPOT, INC., a Montana                 CAUSE NO. DV-16-521
 Corporation, UNION CLUB BAR,
 INC., a Montana Corporation,
 TRAIL HEAD, INC., a Montana              AMENDED COMPLAINT
 Corporation, ED WELLS and DOUG          PUTATIVE CLASS ACTION
 HUTCHEON, on behalf of                AND DEMAND FOR JURY TRIAL
 themselves and all those similarly
 situated,
                   Plaintiffs,
         vs.

 CARING FOR MONTANANS,
 INC., F/K/A BLUE CROSS AND
 BLUE SHIELD OF MONTANA,
 INC., HEALTH CARE SERVICE
 CORP., and JOHN DOES I-X,

                   Defendants.

                                                                        PAGE 1
       Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 2 of 16



      COME NOW the Plaintiffs, by and through the undersigned, and for

their Complaint, state and allege as follows:

                           SUMMARY OF CASE

      1.    Defendants sold "Chamber Choices" health insurance plans to

Plaintiffs through a marketing program promoted by the Montana Chamber

of Commerce. In the course of negotiations surrounding the sale of the

plans, and before the plans became effective, Defendants established and

represented charges for the plans that included undisclosed amounts

exceeding the premium applicable to the insurance, which it secretly used

to pay kickbacks to the Chamber as a marketing incentive. This practice

violated standards of ordinary and reasonable care in the insurance

industry for setting premium rates and misled Plaintiffs and other similar

consumers who justifiably believed that the charges reflected the premium

for the insurance. In doing so, Defendants violated Plaintiffs' rights and

caused them damage, giving rise to causes of action grounded in state

common law.

                      PARTIES AND JURISDICTION

      2.    At material times, Plaintiffs The Depot, Inc.,(Depot), Union

Club Bar, Inc.,(Union Club) and Trail Head, Inc. (Trail Head), are and were

Montana Corporations; all maintain their principal places of business in

Missoula, Montana, and all paid premiums for, received, and provided to
                                                                     PAGE 2
      Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 3 of 16



their employees health insurance coverage that was sold by Defendants.

They are sometimes referred to collectively herein as "Plaintiff Employers."

The health insurance was marketed through the Montana Chamber of

Commerce, a membership association ("the Chamber"), and the

arrangement was known as the "Chamber Choices" health insurance

program. At material times, Plaintiffs Ed Wells (Wells) and Doug Hutcheon

(Hutcheon) were among the individuals covered under Chamber Choices

health insurance coverage sold by Defendants to Plaintiff Employers. They

are sometimes referred to collectively herein as "Plaintiff Employees."

      3.   At all material times, Plaintiff Ed Wells was and is a citizen of

Missoula County.

     4.    At all material times, Plaintiff Doug Hutcheon was and is a

citizen of Missoula County.

      5.   At material times prior to July 31, 2013, Blue Cross and Blue

Shield of Montana, Inc.("BCBSMT") was an independent Montana health

services corporation doing business in the State of Montana. On July 31,

2013, as part of the transaction described below, the name of BCBSMT

was changed to Caring for Montanans, Inc(CFM), the Defendant so named

above.

     6.    On July 31, 2013, Defendant Health Care Service Corp.

("HCSC")acquired the existing health insurance business of BCBSMT and
                                                                      PAGE 3
         Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 4 of 16



the name "Blue Cross and Blue Shield of Montana" for purposes of doing

business in Montana. ("the Transaction") Under the terms of the

Transaction, HCSC left the public assets of BCBSMT in CFM. Applicable

law required the fair market value of these assets at the time of the

Transaction to be donated to a charitable entity, § 50-4-701, et seq., MCA.

However, HCSC also left the future contingent legal liabilities of BCBSMT

in CFM to be paid out of the aforementioned public assets before said

assets are donated to the charitable entity. HCSC paid no consideration to

BCBSMT or CFM in return for CFM's assumption of these liabilities.1

                                FACTUAL BACKGROUND

        7.     From approximately 2004 through 2014, BCBSMT established

and represented to employers purchasing Chamber Choices health

insurance policies premium charges that included specific amounts in

excess of the premium applicable to the insurance (the "medical premium"),

which amounts it used to pay unlawful kickbacks to the Chamber. Plaintiff

Employers were among these employers during certain material years and

paid all or part of the premium charges for Chamber Choices coverage

including the amounts in excess of the medical premium. Plaintiff



1 For clarity and ease of reference, since the storefront ofthe insurer did not change, the term
"BCBSMT" is used to describe the conduct of Blue Cross Blue Shield of Montana,Inc. n/k/a
CFM before the transaction, and HCSC d/b/a Blue Cross Blue Shield of Montana after the
transaction.
                                                                                         PAGE 4
       Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 5 of 16



Employees were covered under Plaintiff Employers' Chamber Choices

health plans and also paid a portion of the premiums charged by BCBSMT

including the amounts in excess of the medical premium. The charges in

excess of the medical premium, which BCBSMT called "external rates,"

were embedded in the premium and were concealed during at least the

years 2008 through the end of 2011 and not effectively disclosed during the

years 2012-2014. BCBSMT secretly paid the kickbacks in order to secure

business for itself despite the fact such conduct was illegal and contrary to

the interests of and harmful to Plaintiffs. At material times, BCBSMT's

"external rates" also included amounts used to pay for additional insurance

products in a manner that was not disclosed to or approved by Plaintiffs.

BCBSMT also developed and utilized "internal rates" which represented the

actual cost of the medical premium for which BCBSMT was providing

insurance benefits to the members, spouses, and dependents covered by

the association plans.

     8.     During the negotiations between BCBSMT and Plaintiff

Employers, including prior to each annual renewal, BCBSMT expressly or

impliedly misrepresented the Chamber Choices premium charges as the

medical premium — BCBSMT's "internal rate" — and concealed or failed to

properly disclose the fact that the premium charges included extra charges

that it imposed for purposes of making illegal kickback payments or for
                                                                     PAGE 5
        Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 6 of 16



purchasing other products that the Plaintiffs had not requested or

authorized. In deciding to purchase Chamber Choices health insurance,

Plaintiffs justifiably relied on these express and/or implied

misrepresentations.

      9.      On February 10, 2014, following a market conduct exam, the

Montana Commissioner of Securities and Insurance imposed a $250,000

fine against BCBSMT for illegal insurance practices, including improper

medical premium billing (in violation of § 33-18-212, MCA)and kickbacks,

also called "rebates" (in violation of § 33-18-208, MCA). Neither CFM nor

HCSC challenged the findings of the Insurance Commissioner and the fine

was paid out of the public assets that HCSC had left behind in CFM as part

of the Transaction.2 Publication of this finding and fine was the first time

that the public was made aware of BCBSMT's afore described conduct.

Plaintiffs did not actually learn these facts until more than two years later.

       10.    BCBSMT concealed and did not disclose its misconduct, thus

tolling applicable limitation periods relating to the claims presented herein

until such time as BCBSMT's conduct was discovered and exposed by the




2BCBSMT's violations of §§ 33-18-208 and 212, MCA,bear upon Plaintiffs' common law
claims asserted herein. See Williams v. Union Fid. Life Ins. Co., 2005 MT 273,¶30,329 Mont.
158, 123 P.3d 213.
                                                                                  PAGE 6
       Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 7 of 16



Insurance Commissioner or until such later time as Plaintiffs received

actual notice.

      11.   Under Montana law governing corporate succession and

Montana's conversion law, § 50-4-701, et seq., MCA, HCSC was required

to assume the liabilities of BCBSMT as part of the Transaction in which it

acquired and continued doing business as BCBSMT and is liable for the

relief sought herein by Plaintiffs and the putative class. Alternatively,

HCSC is liable for the damages caused by its own conduct as described

herein after the Transaction and CFM is liable for the conduct of BCBSMT

prior to the Transaction.

                      COUNT I — GENERAL NEGLIGENCE

      12.   Plaintiffs incorporate by reference all prior allegations.

      13.   The standard of ordinary and reasonable care in the setting of

health insurance premium charges requires setting the premium based on

the cost of the insurance itself, which is known as the "medical premium,"

and in an amount that is consistent with the rates filed with the Montana

Insurance Department. By secretly embedding in the Chamber Choices

premium extra charges in excess of the medical premium for the purpose

of making illegal kickback payments or for purchasing other products that

the Plaintiffs and the Class had not requested or authorized, in the course


                                                                         PAGE 7
          Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 8 of 16



of negotiations and prior to the existence of each plan, BCBSMT breached

the standard of ordinary and reasonable care and was negligent.

          14.   As a direct and legal result of BCBSMT's negligence, Plaintiffs

and the Class suffered economic losses and are entitled to appropriate

relief.

          15.   Either or both of the Defendants is/are the legal successor to

BCBSMT and is/are therefore liable for BCBSMT's negligence and

Defendant HCSC is directly liable for its own breach of contract as to

conduct that occurred after the transaction.


                        COUNT II — COMMON LAW BAD FAITH

          16.   Plaintiffs incorporate by reference all prior allegations.

          17.   Defendants had at all material times a duty to act in good faith

with their insureds, including Plaintiffs and the Class, a duty that exists

independent of the insurance contract and independent of statute. This

duty, which existed during the application process, required honesty in fact

and adherence to reasonable commercial standards of fair dealing in the

insurance business.

          18.   By embedding in the Chamber Choices premium extra

surcharges in excess of the medical premium for the purpose of making

illegal kickback payments or for purchasing other products that the Plaintiffs

                                                                             PAGE 8
       Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 9 of 16



and the Class had not requested or authorized, by misleading Plaintiffs and

the Class and concealing its conduct and by serving its own interests at the

expense of Plaintiffs and the Class, all during negotiations and before each

plan existed, BCBSMT breached its duty to act in good faith.

      19.   As a result of BCBSMT's breaches, Plaintiffs and the Class

suffered economic losses and are entitled to appropriate relief.

     20.    Either or both of the Defendants is/are the legal successor to

BCBSMT and is/are therefore liable for BCBSMT's breach of the implied

covenant of good faith and fair dealing and Defendant HCSC is directly

liable for its own breach of the implied covenant and fair dealing as to

conduct that occurred after the transaction.

            COUNT III — NEGLIGENT MISREPRESENTATION

      21.   Plaintiffs incorporate by reference all prior allegations.

      22.   By acting as described herein, BCBSMT committed negligent

misrepresentation; to wit, BCBSMT (1) supplied false information in the

course of its business;(2)failed to exercise reasonable care in

communicating the information;(3) Plaintiffs and the Class justifiably relied

on the false information, which caused the their financial losses;(4)

Plaintiffs and the Class are part of a limited group of persons for whose

benefit and guidance the Defendant intended to supply the information; and


                                                                         PAGE 9
          Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 10 of 16



(5) Plaintiffs and the Class relied on the information in transactions that the

Defendant knew the information would influence.

          23.   As a result of BCBSMT's negligent misrepresentation, Plaintiffs

and the Class suffered economic losses and are entitled to appropriate

relief.

          24.   Either or both of the Defendants is/are the legal successor to

BCBSMT and is/are therefore liable for BCBSMT's negligent

misrepresentation and Defendant HCSC is directly liable for its own

negligent misrepresentation as to conduct that occurred after the

transaction.

                       COUNT IV — UNJUST ENRICHMENT

          25.   Plaintiffs incorporate by reference all prior allegations.

          26.   To the extent BCBSMT embedded in the Chamber Choices

premium extra surcharges in excess of the medical premium for making

illegal kickback payments or for purchasing other products that the Plaintiffs

and the Class had not requested or authorized, while misleading Plaintiffs

and the Class, concealing its conduct and serving its own interests at the

expense of Plaintiffs and the Class, BCBSMT has unjustly been enriched to

the same extent.




                                                                             PAGE 10
      Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 11 of 16



     27.   BCBSMT should be disgorged of any and all illegal or

excessive premiums collected, and such funds returned to Plaintiffs and the

Class.

     28.   Either or both of the Defendants is/are the legal successor to

BCBSMT and is/are therefore liable for BCBSMT's unjust enrichment and

Defendant HCSC is directly liable for its own unjust enrichment as to

conduct that occurred after the transaction.

                          CLASS ALLEGATIONS

     29.   Plaintiffs bring this action on their own behalf and on behalf of a

class of persons similarly situated pursuant to Rule 23, Montana Rules of

Civil Procedure.

     30.   The Class is comprised of all persons who satisfy the following

criteria: all Montana consumers, including employers such as Plaintiff

Employers and employees such as Plaintiff Employees, who purchased

insurance from BCBSMT or were insured by BCBSMT under a "Chamber

Choices" insurance policy and who made premium payments that included

charges—that were set and communicated to Plaintiffs and the Class

during negotiations and before each plan existed—where the charges were

in excess of the medical premium (the charge for the insurance itself) and

were added into the medical premium in order to generate revenue to make


                                                                    PAGE 11
      Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 12 of 16



unlawful kickback payments or purchase other insurance products, within

the applicable limitations periods.

      31.   The Class is so numerous that joinder of all members is

impracticable. The Complaint concerns a routine insurance premium rate

setting practice as set forth above. There are questions of law or fact

common to the Class. BCBSMT's practice of embedding in the Chamber

Choices premium surcharges in excess of the medical premium involved

the same surcharges in the same amounts for all members of the Class

and these premiums were set and communicated to Plaintiffs and the Class

during the negotiations and prior to each plan's existence in the same way

for all members of the class. Therefore, the common questions include

whether this conduct met the elements of each of the common law causes

of action delineated above. The claims of Plaintiffs are typical of those of

the Class. All claims of Plaintiffs and the Class are based upon the same

factual and legal theories.

      32.   Plaintiffs will fairly and adequately protect the interests of the

Class. Plaintiffs have no interest antagonistic to those of the Class.

Plaintiffs' counsel are competent and experienced in consumer class

actions.




                                                                       PAGE 12
      Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 13 of 16



      33.   BCBSMT has acted on grounds generally applicable to the

Class, thereby making final relief and declaratory relief appropriate with

respect to the Class as a whole.

      34.   The questions of law and fact common to the Class

predominate over any question affecting only individual members, and a

class action is superior to other available methods for the fair and efficient

adjudication of this controversy. The Class members are consumers who

may be unable to locate or afford attorneys. Most are probably unaware

that their rights under Montana law have been violated. The amounts of

actual losses per consumer, while not insignificant to a consumer, are too

small to make individual suits economically feasible, and thus a consumer

class action is particularly well-suited to address violations and for recovery

by the Class.

      35.   The Class may be certified under Rule 23(b)(3), Mont. R. Civ.

P., as such represents a superior method for the fair and efficient

adjudication of this controversy in that:

     (a)    Most of the Class members are not aware of their rights and

have no knowledge that their rights have been violated.

     (b)    The interest of class members individually controlling the

prosecution of separate claims is small because of the limited losses per

consumer.
                                                                      PAGE 13
       Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 14 of 16



      (c)    Management of this class action is not likely to present

significant difficulties.

      (d)    Defendants acted on grounds generally applicable to the Class

thereby making appropriate final injunctive and declaratory relief with

respect to the Class as a whole.

      (e)    Certification of a class under Rule 23 of the Montana Rules of

Civil Procedure is appropriate in that Defendants have acted on grounds

generally applicable to the Class thereby making appropriate declaratory

relief with respect to the Class as a whole.

      36.    Plaintiffs request certification of a class action.

                            REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of themselves and the putative

class, respectfully requests the following relief against Defendants:

       a.    That this honorable Court certify the Class and appoint Plaintiffs

class representatives and its attorneys as class counsel;

       b.     Repayment of all amounts charged by BCBSMT and paid by

Chamber Choices consumers in excess of the medical premium as alleged

above;

       c.    An order of disgorgement and/or restitution, and/or other

appropriate equitable relief;

       d.     Attorney fees and costs of suit;
                                                                        PAGE 14
       Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 15 of 16



      e.    Pre-judgment interest to the extent permitted by law; and

      f.    Such other and further relief as the Court may deem just and

proper.

                         DEMAND FOR JURY TRIAL

      Pursuant to Rule 38, M. R. Civ. P., Plaintiffs hereby demand a trial by

jury of the issues triable by right by jury.

      Dated this 30th day of May, 2019.



                                MORRISON SHERWOOD WILSON DEOLA PLLP
                                BISHOP & HEENAN
                                                            ,
                                         4,
                               John orrison
                                                 1--7.*-1,..---......„„.....

                               Linda    Deola
                               John Heenan
                               Attorneys for Plaintiffs




                                                                               PAGE 15
          Case 9:19-cv-00113-DWM Document 8 Filed 07/11/19 Page 16 of 16




                               CERTIFICATE OF SERVICE


I, John Martin Morrison, hereby certify that I have served true and accurate copies of the
foregoing Complaint - Amended Complaint to the following on 05-31-2019:


Linda Deola (Attorney)
401 N. Last Chance Gulch
Helena MT 59602
Representing: Union Club Bar Inc, The Depot Inc, Trail Head Inc, Ed Wells, Doug Hutcheon
Service Method: eService

John C. Heenan (Attorney)
1631 Zimmerman Trail, Suite 1
Billings MT 59102
Representing: Union Club Bar Inc, The Depot Inc, Trail Head Inc, Ed Wells, Doug Hutcheon
Service Method: eService




                                                   Electronically Signed By: John Martin Morrison
                                                                                Dated: 05-31-2019
